Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered September 23, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find that the defendant’s arrest was supported by probable cause (see, People v Allen, 138 AD2d 612). Suppression of the physical evidence was properly denied as the defendant lacked standing to challenge the propriety of a search of the public area where he was found (see, People v Ponder, 54 NY2d 160).
We have examined the defendant’s remaining contentions *366and conclude that they are without merit. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.